United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.H., Appellant
and
DEPARTMENT OF LABOR, OFFICE OF
WORKERS’ COMPENSATION PROGRAMS -DIVISION OF ENERGY EMPLOYEES’
COMPENSATION, Jacksonville, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0673
Issued: December 19, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 4, 2017 appellant filed a timely appeal from an October 24, 2016 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. § 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant established that she sustained an emotional condition in
the performance of duty, as alleged.
On appeal, appellant alleges that the stress of her job and being involved in an Equal
Employment Opportunity Commission (EEOC) complaint caused her emotional condition.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board.2 The facts as set forth in the Board’s
prior decisions are incorporated herein by reference. The relevant facts are set forth below.
On August 9, 2010 appellant, then a 49-year-old senior claims examiner, filed a traumatic
injury claim (Form CA-1) alleging that on July 19, 2010 she became agitated due to a work
situation and was unable to control her mood swings. She alleged that a physician determined
that she suffered an anxiety attack due to job-related stress. Appellant stopped work on
July 19, 2010. The employing establishment controverted the claim, noting that appellant had not
identified a specific work incident.
In response to OWCP’s request for further information, appellant submitted a
September 15, 2010 letter setting forth the basis for her claim. She noted that prior to
February 2009, she had not experienced any hospitalization or treatment for any emotional
condition. Appellant alleged that on February 1, 2009, her supervisor, A.W., assigned her to
supervise claims examiner L.G., despite the fact that they did not speak to each other. Shortly
after this assignment, L.G. filed a complaint. Appellant had spoken with an EEO counselor and
was given instructions as how to attempt to resolve the issues between the two of them.
Appellant explained that she wrote L.G. an e-mail pursuant to these instructions, but that shortly
thereafter the district director told her that she should not have sent the e-mail due to its tone.
Appellant noted that her mid-term review in April 2009 did not relate any problems or
deficiencies, but that on June 15, 2009 appellant was removed from A.W.’s supervision and
placed under M.L.’s supervision. She stated that she was told that she was transferred to assist
the unit in cleaning up the case load, but that she felt that the reassignment was a result of the
EEO complaint by L.G. Appellant noted that in the subsequent three months her evaluation was
downgraded from exemplary to effective, but the only factors that changed were the claims
examiners she was monitoring and her supervisor. She alleged that from this point forward, she
had problems with errors and she felt she was “singled out” in unit meetings. Appellant
explained that she was under care of a primary care physician and therapist for depression and
anxiety attacks. She believed that both of these conditions were not caused by her employment
but that her work situation exacerbated her conditions.
In an October 22, 2010 letter, supervisor M.L. related that she supervised appellant
commencing July 19, 2010. She noted that appellant was assigned to her unit as part of a routine
reorganization of staff and was warmly welcomed. On July 27, 2009 M.L. assigned appellant to
mentor two claims examiners. She noted that at this point she had no knowledge of appellant’s
work quality, performance, or conduct. M.L. noted that she began to find errors when sampling
cases that appellant had reviewed and she would call appellant into her office to discuss her
findings. Since appellant stated that she did not need training, M.L. indicated that a senior
claims examiner would work with her on her responses to congressional inquiries. She discussed
her efforts to make appellant more attentive, but continued to notice errors. M.L. noted
continuing and consistent errors in work quality including unfamiliarity with sections of the
2

Docket No. 13-1391 (issued August 13, 2014); Docket No. 12-1359 (issued December 12, 2012).

2

procedure manual, coding errors, an erratic and occasionally demeaning attitude, and chronic
oversights in reviewing claims examiners work.
M.L. also explained that she did not know appellant had left work on July 19, 2010 until
she discovered a leave authorization signed by supervisor A.W. She also noted that supervisor
A.W. approved leave for the next day, and that appellant remained off work. On October 12,
2010 appellant resumed duty without restrictions and was immediately assigned to another unit.
M.L. also noted additional potential stressors and factors in appellant’s life.
On July 21, 2010 appellant was seen by Dr. Julianni Zaiden, a Board-certified family
practitioner, who assessed appellant with hyperlipidemia, elevated glucose, and depressive
disorder. Dr. Zaiden related that appellant would be disabled from work for two weeks. In a
report dated July 30, 2010, she indicated that appellant had clinical depression and anxiety which
began in February 2009. Dr. Zaiden noted that appellant’s condition was well controlled with
medication until recently, but that in the past month appellant had been experiencing mood
changes as well as extreme agitation and lack of concentration which interfered with her ability
to work as a claims consultant. She noted that appellant’s anxiety and depression were ongoing
issues, perhaps even lifelong. Dr. Zaiden opined, however, that once her symptoms are well
controlled with medicine and therapy, appellant should be able to function at work once more.
On July 30, 2010 Jane A. Sievers, a licensed clinical social worker, noted that appellant
was diagnosed around April 2009 with depressive disorder and was prescribed antidepressants.
She noted that appellant was under a significant amount of stress at work and over the past two
years had developed a number of symptoms, including sleep disturbance, appetite disturbance,
panic or anxiety attacks, anxious and depressed mood, anhedonia, impaired concentration, and
crying spells. Ms. Sievers indicated that appellant’s condition had certainly been exacerbated by
her working conditions, if not caused by them. She further indicated that appellant was unable to
work at that time due to the intensity of her symptoms. On September 3, 2010 Ms. Sievers noted
that appellant would not be able to return to work on September 7, 2010. She noted that
appellant’s condition improved minimally, but that when confronted with any employmentrelated contact, appellant still experienced a depressed mood, exacerbated anxiety symptoms,
impaired concentration, and a very labile demeanor. Ms. Sievers indicated that appellant was
quite emotionally fragile and lacking the resilience necessary to function in the work
environment.
By decision dated December 2, 2010, OWCP denied appellant’s claim as it determined
that she had not established any compensable factors of her federal employment.
By letter dated November 29, 2010 and received by OWCP on December 6, 2011,
appellant requested reconsideration of the December 2, 2010 decision. At that time, she filed an
occupational disease claim (Form CA-2) alleging that she suffered from stress, depression, and
anxiety attacks causally related to her federal employment. Appellant noted that she was
assigned to complete a unit project and was circumvented by a coworker. She alleged that it was
known by her supervisor that this could be a problem, and that shortly after she was assigned to
coach and mentor this coworker, she filed an EEO complaint.

3

On December 6, 2011 appellant submitted an undated statement. Initially, she alleged
that she erred in filing a Form CA-1 as a Form CA-2 was more appropriate. Appellant described
her stress while working with supervisor A.W. and disputed supervisor M.L.’s comments. She
contested M.L.’s assertions that she was unfamiliar with her work when she started as her
supervisor, and that M.L. had provided support to improve her work quality. Appellant noted
mistakes were made when she did not take time to pay attention to details as she was rushing out
of fear of not meeting her standards and that M.L. charged her with unfair errors. She disputed
that she had any serious outside stressors. Appellant also indicated that although she thought
being transferred out of M.L.’s unit would be a new beginning, it became even more stressful as
she was constantly living in fear of retaliation with regard to L.G.’s EEO action and fear of
receiving unwarranted errors. She argued that she had established a pattern of abuse and unfair
supervisory actions which caused undue stress that ultimately led to her anxiety attack. In a
separate statement, also received on December 6, 2011, appellant provided further allegations
with regard to her interactions with L.G. including that L.G. refused to sign comments, would
not listen to her comments, poked her a few times on her shoulder, and stormed past her while
saying, “Have fun talking about me all day.”
In support of her claim, appellant submitted copies of internal e-mails. E-mails between
supervisor A.W. and appellant on February 21, 2009, related a discussion regarding tension
between appellant and L.G. concerning work assignments and personal interaction. A.W.
suggested that appellant make efforts to focus more on work and less on personality issues with
L.G., and to remember that as a senior claims examiner she needed to set an example for the
others and not take things personally. In a March 5, 2009 e-mail to L.G., appellant stated that
she would like to take this opportunity to try and stop this foolishness, that she did not know
what she had done that caused L.G. to have this attitude, but that appellant was tired of being
disrespected by L.G.’s childish and hostile behavior towards her. In e-mails between L.G. and
appellant dated from March 9, 2009 through March 12, 2009, there were discussions with regard
to work changes and missing information, and differences of opinion as to instructions and
conversations. In a March 26, 2009 e-mail to H.S., L.G. indicated that there was a serious
communication problem and that it was starting to affect her health. She noted that a meeting
was scheduled with J.B. on March 30, 2009. In a March 26, 2009 e-mail to L.G., supervisor
A.W. indicated that she spoke with appellant and that appellant indicated that when she
attempted to speak with L.G., she had headphones on and would not acknowledge her. A.W.
reiterated that there was a serious communication issue and that OWCP claimants were
suffering. In a March 27, 2009 e-mail, H.S. asked L.G. if a mediator had been contacted yet, and
stated that if mediation did not resolve the issue, she could go forward with her complaint.
Appellant also submitted numerous documents in support of her claim including copies
of recommended decisions that she wrote with comments written on them, copies of handwritten
error reports, comments on cases she received from her supervisor, quality service review forms,
and a copy of the organizational chart for the office. She also enclosed a copy of a settlement
agreement dated October 5, 2010 between the employing establishment and her with regard to
appellant being reassigned and her supervisors. In addition, appellant submitted statements and
letters on her behalf including a statement by S.P., a coworker and friend, discussing appellant’s
work and mood. She also submitted a copy of a favorable letter from a claimant and another
favorable letter from a claims examiner.

4

In an October 7, 2010 psychological evaluation, Dr. Michelle Vollan, a clinical
psychopharmacologist, diagnosed generalized anxiety disorder with some agoraphobic features
and adjustment disorder with depression. She noted that appellant’s current experiences may
have placed her in a position where she was frustrated and depressed, but this was a temporary
condition. Dr. Vollan indicated that appellant’s anxiety appeared to be of a more long-standing
duration and needed to be addressed in therapy sessions. She also suggested medication.
By decision dated May 4, 2012, OWCP denied appellant’s reconsideration request as it
determined that it was untimely filed and failed to demonstrate clear evidence of error. On
June 8, 2012 appellant filed an appeal with the Board. By decision dated December 12, 2012,
the Board set aside OWCP’s May 4, 2012 decision and remanded the case because it found that
appellant’s reconsideration request was timely filed, and that OWCP should apply the
appropriate standard of review for a timely reconsideration request.3
By decision dated March 8, 2013, OWCP denied appellant’s reconsideration request. It
determined that the evidence did not support that OWCP erroneously applied or interpreted a
point of law and did not contain a relevant legal argument not previously considered. OWCP
found that the evidence submitted was cumulative, repetitive, or irrelevant, and insufficient to
warrant merit review.
On May 22, 2013 appellant again filed an appeal with the Board. In a decision dated
August 13, 2014, the Board set aside OWCP’s March 8, 2013 decision and remanded the case as
the Board determined that OWCP improperly refused to reopen appellant’s case for further
review of the merits under 5 U.S.C. § 8128(a). The Board noted that appellant submitted
specific allegations with regard to interactions with a subordinate claims examiner, and this
evidence was relevant to appellant’s claim for an emotional condition.4
By decision dated December 18, 2014, OWCP denied modification of the May 4, 2012
decision. It reviewed the evidence that appellant submitted and determined that she had not
established a compensable factor of employment as defined by FECA.
On December 17, 2015 appellant requested reconsideration. She submitted more internal
e-mail correspondence, written by herself and others, dated from February 21, 2009 through
May 10, 2010. These e-mails discussed various issues that arose during her work including
issues regarding assignment of cases, coding issues, instances of disagreement with colleagues
over how a case should be handled, and errors in claims she reviewed. Appellant resubmitted
other documents concerning her work. She also submitted correspondence with regard to her
evaluation and a copy of her evaluation.
In a September 15, 2010 report, Dr. Zaiden confirmed that appellant was diagnosed with
anxiety and depression which began approximately 18 months ago. She noted that appellant was
treated and was stable until recently. Dr. Zaiden noted that appellant’s symptoms became worse
approximately two months ago. She opined that, although appellant’s condition was not caused
3

Docket No. 12-1359 (issued December 12, 2012).

4

Docket No. 13-1391 (issued August 13, 2014).

5

by her job, it was definitely aggravated by stress at work. Dr. Zaiden noted that appellant’s long
term prognosis was favorable and that it was just a matter of finding the right medications and
therapy. She noted that at this time appellant’s symptoms of depressed mood, crying, anxiety,
and lack of focus are still present, and that she was unable to perform any duty at work.
Dr. Zaiden also submitted an October 1, 2010 note wherein Ms. Sievers indicated that appellant
should be ready to return to work on October 11, 2010. Ms. Sievers noted that although
appellant had improved considerably and is able to conduct herself appropriately most of the
time, her increased levels of liability around work issues continue to exacerbate her emotional
condition to an untenable degree. She indicated that another week of short-term disability should
increase her emotional resilience to a more tolerable extent. In an October 4, 2011 note,
countersigned by Dr. Zaiden, Ms. Sievers summarized her treatment of appellant. She noted that
appellant presented herself for evaluation on July 23, 2010 after having an anxiety attack at work
on July 19, 2010, and that appellant had been in psychotherapy regularly since that time.
Ms. Sievers noted that she believed that appellant has not regained her positive outlook, and that
this was because of her stressful working conditions.
By decision dated October 24, 2016, OWCP denied modification of its December 18,
2014 decision. It determined that appellant had not established that the additional allegations
had occurred. Furthermore, OWCP determined that appellant had not provided evidence to
support abuse or error on the part of the employing establishment regarding the accepted events
that were not compensable factors of federal employment.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was caused in the performance of duty as alleged,
and that any disability and/or specific condition for which compensation is claimed are causally
related to the employment injury.5 These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.6
To establish a claim for an emotional condition in the performance of duty, an employee
must submit the following: (1) medical evidence establishing that he or she has an emotional or
psychiatric disorder; (2) factual evidence identifying employment factors or incidents alleged to
have caused or contributed to his or her condition; and (3) rationalized medical opinion evidence
establishing that the identified compensable employment factors are causally related to his or her
emotional condition.
An occupational disease or illness means a condition produced by the work environment
over a period longer than a single workday or shift.7 Workers’ compensation law does not apply
5

Joe D. Cameron, 42 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

6

Victor J. Woodhams, 41 ECAB 345 (1989).

7

20 C.F.R. § 10.5(q).

6

to each and every injury or illness that is somehow related to an employee’s employment.8
There are situations where an injury or an illness has some connection with the employment, but
nevertheless does not come within the concept or coverage of workers’ compensation.9 Where
the disability results from an employee’s emotional reaction to his or her regular or specially
assigned duties or to a requirement imposed by the employment, the disability comes within the
coverage of FECA.10
As a rule, allegations alone by a claimant are insufficient to establish a factual basis for
an emotional condition claim.11 In claims for a mental disability attributed to work-related
stress, the claimant must submit factual evidence in support of her allegations of stress from
harassment or a difficult working relationship. The claimant must specifically delineate those
factors or incidents to which the emotional condition is attributed and submit supporting factual
evidence verifying that the implicated work situations or incidents occurred as alleged. Vague or
general allegations of perceived harassment, abuse, or difficulty arising in the employment are
insufficient to give rise to compensability under FECA. Based on the evidence submitted by the
claimant and the employing establishment, OWCP is then required to make factual findings
which are reviewable by the Board. The primary reason for requiring factual evidence from the
claimant in support of his or her allegations of stress in the workplace is to establish a basis in
fact for the contentions made, as opposed to mere perceptions of the claimant, which in turn may
be fully examined and evaluated by the Board.12
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under FECA.13 However, the Board
has held that where the evidence establishes error or abuse on the part of the employing
establishment in what would otherwise be an administrative matter, coverage will be afforded.14
In determining whether the employing establishment has erred or acted abusively, the Board will
examine the factual evidence of record to determine whether the employing establishment acted
reasonably.15
8

L.D., 58 ECAB 344 (2007).

9

A.K., 58 ECAB 119 (2006).

10

Trudy A. Scott, 52 ECAB 309 (2001); Lillian Cutler, 28 ECAB 125 (1976).

11

See Arthur F. Hougens, 42 ECAB 455 (1991); Ruthie M. Evans, 41ECAB 416 (1990) (in each case the Board
looked beyond the claimant’s allegations of unfair treatment to determine if the evidence corroborated such
allegations).
12

D.S., Docket No. 15-0585 (issued July 11, 2016); Paul Trotman-Hall, 45 ECAB 229 (1993) (Groom, Alternate
Member, concurring).
See Matilda R. Wyatt, 52 ECAB 421 (2001); Thomas D. McEuen, 41 ECAB 387 (1990); reaff’d on recon., 42
ECAB 556 (1991).
13

14

See William H. Fortner, 49 ECAB 324 (1998).

15

Ruth S. Johnson, 46 ECAB 237 (1994).

7

For harassment or discrimination to give rise to a compensable disability, there must be
evidence which establishes that the facts alleged or implicated by the employee did, in fact,
occur.16 Mere perceptions of harassment or discrimination are not compensable under FECA.17
A claimant must substantiate allegations of harassment or discrimination with probative and
reliable evidence.18 Unsubstantiated allegations of harassment or discrimination are not
determinative of whether such harassment or discrimination occurred.19 Perceptions and feelings
alone are not compensable. To establish entitlement for benefits, a claimant must establish a
basis in fact for the claim by supporting his or her allegations with probative and reliable
evidence.20
ANALYSIS
Appellant does not attribute her claimed emotional condition to her regular or specially
assigned duties as a senior claims examiner under Cutler.21 Rather, she alleged that she
sustained an emotional condition as a result of a number of alleged employment events. OWCP
denied appellant’s claim because it determined that she had not established any compensable
factors under FECA. The Board must initially review whether the alleged events are
compensable employment factors under the terms of FECA.
The reaction to assigned work duties is a compensable work factor.22 The Board has held
that emotional reactions to situations in which an employee is trying to meet his or her position
requirements are compensable.23 Appellant has alleged that her relationship with L.G., an
employee whom she was supervising, and actions of her supervisors caused her emotional
condition.
In claims for an emotional condition attributable to a difficult relationship, appellant must
submit factual evidence in support of her allegations of stress from a difficult working
relationship.24 Appellant alleged a difficult relationship between herself and L.G., a claims
examiner she was supervising. The evidence establishes that appellant was assigned to supervise
L.G. and that L.G. and appellant exhibited serious issues with regard to communication and
mutual respect. Appellant has related that she and L.G. were not speaking to each other at the
time that she became L.G.’s supervisor. The evidence establishes a personality conflict between
16

K.W., 59 ECAB 271 (2007).

17

M.D., 59 ECAB 211 (2007); Robert G. Burns, 57 ECAB 657 (2006).

18

J.F., 59 ECAB 331 (2008).

19

G.S., Docket No. 09-764 (issued December 18, 2009); Ronald K. Jablanski, 56 ECAB 616 (2005).

20

L.M., Docket No. 13-267 (issued November 15, 2013).

21

See Lillian Cutler, supra note 10.

22

Supra note 10.

23

A.N., Docket No. 15-1220 (issued September 27, 2016); Trudy A. Scott, supra note 10.

24

F.C. Docket No. 16-0091 (issued August 4, 2016); Paul Trotman-Hall, 45 ECAB 229 (1993). .

8

appellant and L.G. However a personality conflict is not in and of itself a compensable factor of
employment.25
In multiple e-mails written in February and March 2009, there is evidence of hostility
between L.G. and appellant. However, appellant has submitted no witness statements nor other
corroborating evidence supporting her specific statements regarding L.G.’s actions.26 Without
such corroborating evidence, appellant failed to establish that any specific statements actually
were made by L.G. or that any specific improper events occurred.27
Appellant also made numerous allegations related to administrative and personnel
matters. In Thomas D. McEuen,28 the Board held that an employee’s emotional reaction to
administrative actions or personnel matters taken by the employing establishment is not covered
under FECA as such matters pertain to procedures and requirements of the employing
establishment and do not bear a direct relation to the work required of the employee. The Board
noted, however, that coverage under FECA would attach if the factual circumstances
surrounding the administrative or personnel actions established error or abuse by the employing
establishment superiors in dealing with the claimant. Absent evidence of such error or abuse, the
resulting emotional condition must be considered self-generated and not employment-generated.
In determining whether the employing establishment erred or acted abusively, the Board has
examined whether the employing establishment acted reasonably.29
Appellant alleged that she was assigned to supervise L.G. despite the fact that they did
not speak to each other. She also contended that she was assigned to supervisor M.L. as a result
of her issues with L.G. Appellant also raised concerns with how work was assigned and coded.
The Board has held that the assignment of work is an administrative function, and the manner in
which a supervisor exercises his or her discretion falls outside the coverage of FECA.30 Absent
evidence of error or abuse, appellant’s mere disagreement or dislike of managerial action is not
compensable.31 The decision of management to assign appellant to supervise L.G. and its
decision to reassign her to M.L. was within its discretion, as was the assignment of cases. Error
or abuse in discharging management duties has not been established, and these allegations are
therefore not compensable.32
25

See Carol J. Stewart, Docket No. 95-307 (issued February 26, 1997).

26

See N.H., Docket No. 14-0360 (issued October 6, 2016).

27

See V.L, Docket No. 08-1597 (issued January 2, 2009).

28

See Thomas D. McEuen, supra note 13.

29

See Richard J. Dube, 42 ECAB 916, 920 (1991).

30

See D.C., Docket No. 16-1870 (issued May 19, 2017).

31

See Barbara J. Latham, 53 ECAB 316 (2002); see also Peter D. Butt, Jr., 56 RECAB 117 (2004) allegations
such as improperly assigned work duties, which related to administrative or personnel matters, unrelated to the
employee’s regular or specifically assigned work duties do not fall within the coverage of FECA); see also T.H.,
Docket No. 16-1164 (issued February 24, 2017).
32

J.M., Docket No. 16-0312 (issued June 22, 2016).

9

Similarly, appellant has not shown a compensable factor of employment with regard to
her treatment by her supervisors with regard to criticism of her work, or her performance
evaluations. The Board has held that a manager or supervisor must be allowed to perform his or
her duties and that an employee will at times disagree with actions taken.33 There is no evidence
that management acted abusively with regard to the review of appellant’s work or with regard to
her evaluation. The Board notes that although there was a settlement agreement submitted with
regard to appellant’s informal complaint, this settlement agreement specifically noted that there
was no concession of wrongdoing. Absent evidence of error or abuse, appellant’s mere
disagreement or dislike of a managerial action is not compensable.34
Additionally, appellant has not substantiated her allegation of harassment that she was
“singled out” at meetings. To the extent that she claims harassment and discrimination, the
Board has held that harassment and discrimination by supervisors and coworkers, if established
as occurring and arising from the performance of work duties can constitute a compensable work
factor.35 A claimant, however, must substantiate allegations of harassment and discrimination
with probative and reliable evidence.36 Mere perceptions of harassment or discrimination are not
compensable under FECA,37 and unsubstantiated allegations of harassment or discrimination are
not determinative of whether such harassment or discrimination occurred.38 Appellant has
submitted no evidence in support of her allegation of being singled out at meetings. Absent
evidence of error or abuse, any resulting emotional condition must be considered self-generated
and not employment generated.39
The Board finds that appellant failed to establish a compensable employment factor. As
she has not established any compensable factor of employment, the Board need not address the
medical evidence of record.40
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

33

See E.M., Docket No. 16-1695 (issued June 27, 2017).

34

See Barbara J. Latham, supra note 31; see also Janet I. Jones, 47 ECAB 345, 347 (1996), Jimmy Gilbrath, 44
ECAB 555, 558 (1993); Apple Gate, 41 ECAB 581, 588 (1990); Joseph C. DeDonato, 39 ECAB 1260, 126667 (1988). The Board found that allegations such as improperly assigned work duties, which related to
administrative or personnel matters, unrelated to the employee’s regular or specially assigned work duties and do not
fall within the coverage of FECA.
35

T.G., 58 ECAB 189 (2006); Dorothea M. Belnavis, 57 ECAB 311 (2006).

36

C.W. 58 ECAB 137 (2006).

37

T.M., Docket No. 15-1774 (issued January 20, 2016).

38

S.S., Docket No. 15-1454 (issued December 15, 2015).

39

D.F., Docket No. 15-1057 (issued December 7, 2015).

40

See F.M., Docket No. 16-1504 (issued June 26, 2017).

10

CONCLUSION
The Board finds that appellant has not established that she sustained an emotional
condition in the performance of duty as alleged.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 24, 2016 is affirmed.
Issued: December 19, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

11

